Citation Nr: 1725874	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to the noise trauma he sustained in active service.

2.  The Veteran's tinnitus is etiologically related to the noise trauma he sustained in active service and to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for  bilateral hearing loss and tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Board acknowledges that the lack of any evidence of hearing loss during service is not fatal to the Veteran's claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 ."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to hazardous noise exposure in-service.  His DD 214 reflects that he received the Combat Infantry Badge for his service.  Therefore, his exposure to hazardous noises in service is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014) ("In the case of a veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in such service, and to that end shall resolve every reasonable doubt in favor of the veteran.").

The Board also notes that for purposes of establishing a current disability, the records shows credible evidence of impaired hearing.  In this regard, on private examination in September 2012, the Veteran was assessed with moderate to severe sensorineural hearing loss.  See September 2012 Ministry Medical Group records.  His puretone threshold values were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left
25
35
40
40
45
40
Right
25
35
35
45
45
40

Moreover, the private audiologist, K.M.T., noted that the configuration of the Veteran's hearing loss was consistent with a history of noise exposure.  The Veteran reported that his only history of noise exposure was when he served in a mortar platoon in Vietnam, and that he had no noise exposure outside of service.  The private audiologist then opined that given the Veteran's history of working in a mortar platoon, it did seem as likely as not that his time served could have contributed to his current hearing loss.  
The Veteran was also provided a VA examination in January 2013.  On examination, the examiner opined it was less likely than not that the Veteran's current hearing loss was a result of noise exposure while in service.  However, the Board finds this examination to be inadequate for adjudication purposes.  In pertinent part, it appears the examiner did not consider or discuss the positive private medical opinion of record, which indicated that the Veteran's hearing loss was consistent with a history of noise exposure and is as likely as not related to his in-service noise exposure.  Thus, as this opinion does not appear consider the Veteran's entire medical history, it is not adequate and cannot serve as the basis of a denial of service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In sum, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran also seeks service connection for tinnitus as a result of in-service hazardous noise exposure.   Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, during the pendency of the appeal, the Veteran has stated that he has recurring bilateral tinnitus.  See January 2013 VA Examination.  The Board finds that the Veteran's statements are competent, credible, and probative.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board also recognizes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear; see also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and the above decision grants service connection for that disability.  See September 2012 Ministry Medical Group records.  His contention that he has recurrent tinnitus is consistent with his now service-connected bilateral hearing loss and in-service hazardous noise exposure.  In light of the Veteran's service-connected bilateral hearing loss, in conjunction with the provisions from The MERCK Manual, and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or the service-connected bilateral hearing loss.  

The Board acknowledges the negative nexus opinion in the January 2013 VA examination.  However, as previously indicated this examination is inadequate for rating purposes and cannot serve as the basis of a denial of service connection.  Furthermore, part of the rationale for the examiner's negative opinion was that because the Veteran's "current hearing loss [could not] be attributed to noise exposure while in service, neither [could] a symptoms such as tinnitus as it is often related to the noise exposure which would have caused the hearing loss."  However, as noted, the above decision grants service connection for bilateral hearing loss.

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


